TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00409-CR




In re M. Ariel Payan


David Bryan Ballard, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 02-103-K277, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



 
O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to David Bryan Ballard’s appeal from a
judgment of conviction for failing to register as a sex offender.  The subject of this proceeding is M.
Ariel Payan, appellant's counsel.
The time for filing appellant's brief in this cause was extended two times on counsel's
motion.  On July 7, 2003, in granting the second motion, this Court ordered counsel to tender a brief
on appellant's behalf no later than August 11, 2003.  Counsel failed to file a brief as ordered.
Therefore, the said M. Ariel Payan is ordered to appear in person before this Court
on the 29th day of October, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price
Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to
show cause why he should not be held in contempt and sanctions imposed for his failure to obey the
July 7, 2003, order of this Court.
It is ordered October 17, 2003.
 
Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish